April 15, 2005


Mr. Chris A. Brisack
Norquest & Brisack, L.L.P.
4900 N. 10th Street,  Bldg. #A-2
McAllen, TX 78504-2830

Mr. David T. Bright
Watts Law Firm, L.L.P.
555 North Carancahua, Suite 1400
Corpus Christi, TX 78748-0801
Honorable Leticia Lopez
389th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

RE:   Case Number:  04-0182
      Court of Appeals Number:  13-04-00083-CV
      Trial Court Number:  C-2559-02-H

Style:      IN RE  ADVANCEPCS HEALTH L.P.,  ADVANCEPCS A/K/A ADVANCEPCS,
      INC., PCS HEALTH SYSTEMS, INC., AND ADVANCEPCS HEALTH SYSTEMS, L.L.C.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus as redrafted.  The Supreme Court of Texas  delivered  the  enclosed
per curiam opinion in the  above-referenced  cause.   (Justice  Johnson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |